NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-1146
                                (Serial No. 10/064,380)




                  IN RE MICHAEL L. BEIGEL, NATHANIEL POLISH,
                     STEVEN R. FRANK, and ROBERT E. MALM


       Robert E. Malm, Robert E. Malm Law Offices, of Pacific Palisades, California, for
appellant.

      Nathan K. Kelley, Associate Solicitor, Solicitor’s Office, United States Patent and
Trademark Office, of Arlington, Virginia, for appellee. With him on the briefs were
Stephen Walsh, Acting Solicitor, and Thomas W. Krause, Associate Solicitor.

Appealed from: United States Patent and Trademark Office, Board of Patent Appeals
               and Interferences
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-1146
                              (Serial No. 10/064,380)




                 IN RE MICHAEL L. BEIGEL, NATHANIEL POLISH,
                    STEVEN R. FRANK, and ROBERT E. MALM




                                JUDGMENT

ON APPEAL from the       United States Patent and Trademark Office
                         Board of Patent Appeals and Interferences

In CASE NO(S).           Serial No. 10/064,380

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:           AFFIRMED. See Fed. Cir. R. 36



Per Curiam (NEWMAN, RADER, and DYK, Circuit Judges).



                                             ENTERED BY ORDER OF THE COURT


DATED: October 18, 2007                      /s/ Jan Horbaly
                                             Jan Horbaly, Clerk